—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered December 4, 1991, which denied defendant R.L.S.A. Realty Corp.’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs. In this action by tenants of an apartment hotel for injuries allegedly sustained in a fire on defendant’s premises, there are triable issues of fact regarding the owner’s maintenance of safe premises. Moreover, summary judgment would be premature under the circumstances, in view of plaintiff’s outstanding discovery request. Concur — Rosenberger, J. P., Ellerin, Kupferman and Nardelli, JJ.